

NINTH AMENDMENT TO
 
JOINT VENTURE AGREEMENT
 
THIS NINTH AMENDMENT TO JOINT VENTURE AGREEMENT (the “Ninth Amendment”), dated
as of March 23, 2007, by and between SEMO Milling, LLC, a Missouri limited
liability company (“SEMO”), and Ethanex Energy North America, Inc., a Delaware
corporation (“Ethanex”).
 
RECITALS
 
WHEREAS, Ethanex and SEMO signed a non-binding letter of intent dated July 3,
2006, as subsequently amended, regarding the establishment of a joint venture
company to develop, commercialize and exploit certain technology of SEMO in
connection with the production, distribution and sale of ethanol and
ethanol-related products and corn and corn-based products from SEMO’s Cape
Girardeau, Missouri facility;
 
WHEREAS, Ethanex and SEMO entered into a Joint Venture Agreement dated August 4,
2006, as subsequently amended (the “JV Agreement”), for the formation,
organization, management and operation of a joint venture company known as
Ethanex at SEMO Port, LLC; and
 
WHEREAS, Ethanex and SEMO desire to further amend the JV Agreement as set forth
in this NINTH Amendment.
 
NOW, THEREFORE, in consideration of the above Recitals, which are incorporated
herein by reference, and the mutual agreements contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Ethanex and SEMO agree as follows:
 
1.  Definitions. Capitalized terms used but not otherwise defined herein shall
have the meanings given to such terms in the JV Agreement.
 
2.  Amendments to Joint Venture Agreement. Ethanex and SEMO agree and confirm
that the JV Agreement shall be amended as follows:
 
(a)  Section 1.9, Definitions and Interpretation, “Effective Date”, of the JV
Agreement is hereby deleted in its entirety and the revised Section 1.9,
Definitions and Interpretation, “Effective Date”, shall read in full as follows:
 
“Effective Date” means April 30, 2007.



--------------------------------------------------------------------------------


3.  Effect. The Parties acknowledge and agree that, except as amended herein,
the JV Agreement is in full force and effect and is hereby ratified and
confirmed.
 
4.  Governing Law. The validity, performance, construction and effect of this
Amendment shall be governed by the laws of the state of Missouri, without regard
to conflict of law principles.
 
5.  Counterparts. This Ninth Amendment (i) may be executed by facsimile
signatures and in several counterparts, and each counterpart when so executed
and delivered shall constitute an original of this Ninth Amendment, and all such
separate counterparts shall constitute but one and the same Ninth Amendment and
(ii) embodies the entire agreement and understanding between the parties with
respect to the subject matter hereon and supersedes all prior agreements,
consents and understandings related to such subject matter.
 
IN WITNESS WHEREOF, this Ninth Amendment to Joint Venture Agreement has been
executed as of the date first set forth above.
 

 
SEMO
SEMO MILLING, LLC, a Missouri
limited liability company
By: /s/ Kenneth E. Deline                                             
Name: Kenneth E. Deline
Title: Manager
     
ETHANEX
ETHANEX ENERGY NORTH AMERICA, INC., a Delaware  corporation
By: /s/ Bryan J. Sherbacow                                     
Name: Bryan J. Sherbacow
Title: President & CEO

 

 

--------------------------------------------------------------------------------


 